Exhibit 10(ee)

DEFERRED SHARE AGREEMENT

This Deferred Share Agreement, dated as of July 1, 2008 (this “Agreement”) by
and among Energy Future Holdings Corp. (“EFH Corp.”) and Paul Keglevic (the
“Executive”).

WHEREAS, the Executive is employed by EFH Corp., pursuant to an employment
agreement dated July 1, 2008 (the “Employment Agreement”);

WHEREAS, in connection with Executive’s continued employment with EFH Corp., EFH
Corp. has agreed to deliver 225,000 shares of common stock, no par value, of EFH
Corp. (“Shares”) under the terms of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE I

DEFERRED SHARE AWARD

1.1 Number of Shares. Subject to the vesting requirements under Section 1.2(a),
EFH Corp. shall deliver 225,000 Shares to the Executive on the Distribution
Date; provided, however, that if, after the date hereof and prior to the
Distribution Date, there is a merger, spin-off, stock dividend,
recapitalization, reorganization, stock split or other similar event that
results in an adjustment to an outstanding Share, the number of Shares to be
delivered on the Distribution Date pursuant to this Section 1.1 shall be
adjusted by the Board of Directors of EFH Corp. (or a committee thereof) in a
manner which is necessary to reflect the effect of such event on the Shares,
consistent with the treatment of stockholders of EFH Corp.

1.2 Distribution Date.

(a) Provided the Executive is employed on the third anniversary of the Effective
Date (as defined by the Employment Agreement) of Executive’s Employment
Agreement with EFH Corp., the Shares shall vest and become nonforfeitable as to
(i) 112,500 of the Shares on the date that is the third anniversary date of this
Agreement and (ii) provided Executive is employed on the fifth anniversary of
the Effective Date of Executive’s Employment, the remaining 112,500 of the
Shares shall vest and become nonforfeitable on the date that is the fifth
anniversary date of this Agreement; provided that any shares not yet vested
shall become 100% vested and become nonforfeitable upon the first to occur of
(x) immediately prior to a Change of Control (as defined in the 2007 Stock
Incentive Plan for Key Employees of EFH Corp.) or (y) a termination of
Executive’s employment by EFH Corp. without Cause, by Executive for Good Reason
or due to Executive’s death or Disability (“Cause,” “Good Reason” and
“Disability” are defined as provided in the Employment Agreement). The Shares
shall be delivered to the Executive on the “Distribution Date”, which, subject
to Section 3.3 below, shall be the earliest of the following dates:

(1) the occurrence of Executive’s separation of service for any reason, or, if
necessary to meet the distribution requirement of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the date that is six months and
one day following such separation; and



--------------------------------------------------------------------------------

(2) the occurrence of a change in the ownership or effective control of EFH
Corp., or in the ownership of a substantial portion of the assets of EFH Corp.,
occurring prior to Executive’s separation from service; and

(3) the 90th day following the fifth anniversary date of the Agreement.

in each case within the meaning of, and interpreted in a manner consistent with
regulations under, Section 409A of the Code.

(b) In the event of the Executive’s death, any distribution to which the
Executive would be entitled shall be made to the Executive’s estate or in
accordance with the Executive’s will, the designated beneficiary.

1.3 Dividends. If there is any dividend or distribution in respect of
outstanding Shares, the Executive shall be entitled to receive a payment in
respect of the Shares in the amount and form, and at the time, that such payment
would have been made had the Executive actually held the underlying Shares,
subject to applicable withholding taxes.

1.4 Right to Diversify. If, prior to the Distribution Date, any of the Shares,
had they been delivered to the Executive, would be released from the transfer
restrictions contained in the Management Stockholders Agreement and could have
been sold by the Executive without violation of applicable law or EFH Corp.’s
trading policy, then upon and following the time of such release, the Executive
shall have the right (a “Diversification Right”), exercisable by written notice
to EFH Corp. and subject to reasonable administrative limitations, to convert
his right to receive any or all of the Shares on the Distribution Date into a
right to receive cash on the Distribution Date. In addition, the Executive shall
have a Diversification Right with respect to any Shares that he would have been
permitted to sell under the Sale Participation Agreement had he actually owned
the Shares. In the event the Executive exercises a Diversification Right with
respect to any Shares, the cash to be delivered to him on the Distribution Date
shall equal the Fair Market Value (as defined in the Management Stockholders
Agreement) of the Shares as to which the Diversification Right was exercised on
the date of such exercise, as subsequently credited with investment returns
based on notional investments as selected by the Executive from time to time
following exercise of the Diversification Right from among those that EFH Corp.
shall make available from among those notional investments under any
nonqualified deferred compensation plan then maintained by EFH Corp. (or, if no
such notional investments are made available, with compound annual interest
equal to the prevailing prime rate plus 2 percentage points, but in no event
shall it exceed EFH Corp.’s borrowing rate).

 

2



--------------------------------------------------------------------------------

ARTICLE II

ADDITIONAL AGREEMENTS

2.1 Additional Agreements. Simultaneously with the execution of this Agreement,
the parties shall execute a Management Stockholders Agreement and a Sale
Participation Agreement each of which shall apply to the Shares subject to this
Agreement.

2.2 Special Put Right. If the Executive’s employment with EFH Corp. terminates
for any reason prior to July 1, 2013, other than for Cause or without Good
Reason (as defined in the Employment Agreement), he shall have the right (but
not the obligation) to sell to EFH Corp. all (but not less than all) of the
Shares delivered pursuant to Section 1.2 for a purchase price of $3,200,000 (the
“Special Put Right”). In the event the Executive intends to exercise the Special
Put Right, he shall send written notice, postmarked on or prior to the sixtieth
day following termination of his employment, to EFH Corp. of his intention to
sell the Shares in exchange for the applicable purchase price (“Put Option
Notice”). The completion of the purchase shall take place at the principal
office of EFH Corp. no later than the twentieth business day (such date to be
determined by EFH Corp.) after the giving of the Put Option Notice. The
applicable purchase price shall be paid by delivery to the Executive of a check
payable to the order of the Executive against delivery of duly executed stock
powers transferring the Shares.

ARTICLE III

TAX MATTERS

3.1 Tax Withholding and Reporting. Upon any Distribution Date, EFH Corp. shall
be entitled to withhold from any payment or distribution to the Executive an
amount necessary to satisfy applicable withholding taxes that become due by
reason of such payment or distribution. EFH Corp. acknowledges that for income
tax purposes, the Executive will not include into income any amount payable on
the Distribution Date until payment is actually made on the Distribution Date.
EFH Corp. shall report and file all EFH Corp. tax returns and information
reports (including Form W-2) consistent with such position.

3.2 Delivery Before Liquidity. If, on the Distribution Date, (i) Shares are to
be delivered to the Executive, and (ii) the Executive cannot resell promptly
within a reasonable time thereafter such Shares either because there is no
public market for the Shares, or the Executive is restricted under the
Management Stockholders Agreement, EFH Corp. trading policies or applicable
securities law from selling the Shares, EFH Corp. shall, immediately repurchase
such number of Shares that, on the Distribution Date, have a Fair Market Value
equal to the minimum statutory tax withholding obligation attributable to
delivery of the Shares.

3.3 Tax Assessment Prior to Distribution Date. If there is a final tax
assessment against the Executive that any amount otherwise payable under this
Agreement is taxable in a year prior to the year that includes the Distribution
Date, EFH Corp. shall immediately pay or distribute the cash or Shares that
otherwise would have been paid or delivered on the Distribution Date, and if the
Executive cannot promptly within a reasonable time thereafter resell such Shares
either because there is no public market for the Shares, or the Executive is
restricted under the Management Stockholders Agreement, EFH Corp. trading
policies or applicable securities law from selling the Shares, EFH Corp. shall
immediately repurchase such number of Shares that, on the Distribution Date,
have a Fair Market Value equal to the amount of such tax assessment (or, if such
assessment exceeds the Fair Market Value of all of the Shares, then all of the
Shares will be repurchased).

 

3



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EFH CORP.

EFH Corp. hereby represents and warrants to the Executive as of the date hereof
and the date of the Closing that:

4.1 Corporate Existence and Power. EFH Corp. is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware.

4.2 Authorization. The execution, delivery and performance by EFH Corp. of this
Agreement and the consummation of the transactions contemplated hereby are
within EFH Corp.’s corporate powers and have been duly authorized by all
necessary action on the part of EFH Corp. This Agreement has been duly and
validly executed and delivered by EFH Corp. Assuming this Agreement is the valid
and binding agreement of each of the Executive, this Agreement constitutes the
legal, valid and binding agreement of EFH Corp., enforceable against EFH Corp.
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally and general equitable
principles.

4.3 Noncontravention. The execution, delivery and performance by EFH Corp. of
this Agreement does not and will not (a) violate the certificate of
incorporation of EFH Corp., (b) violate any law, rule, regulation, judgment,
injunction, order or decree applicable to or binding upon EFH Corp., (c) require
any consent or other action by any person under, constitute a default under
(with due notice or lapse of time or both), or give rise to any right of
termination, cancellation or acceleration of any right or obligation of EFH
Corp. or to a loss of any benefit to which EFH Corp. is entitled under any
provisions of any agreement or other instrument binding upon EFH Corp. or any of
its assets or properties or (d) result in the creation or imposition of any
material mortgage, lien, pledge, charge, security interest or encumbrance on any
property or asset of EFH Corp.

4.4 Valid Issuance of Securities. The Shares which may be issued to the
Executive hereunder will, when issued and delivered in accordance with the terms
hereof, have been duly and validly authorized and issued and will be fully paid
and nonassessable.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one
(1) business day after deposit with a nationally recognized overnight

 

4



--------------------------------------------------------------------------------

courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:

if to EFH Corp., to:

Energy Future Holdings Corp.

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: Marc Lipschultz

Facsimile: (212) 750-0003

and

TPG Capital, L.P.

301 Commerce Street, Suite 3300

Forth Worth, Texas 76102

Attention: Clive Bode

Facsimile:(817) 871-4000

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrew W. Smith

Facsimile: (212) 455-2502

if to the Executive, at the Executive’s address on file with EFH Corp.

5.2 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5.3 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of (a) EFH Corp., in the case of assignment, delegation or transfer of
any rights or obligations hereunder by the Executive, and (b) the Executive, in
the case of assignment, delegation or transfer of any rights or obligations
hereunder by EFH Corp.

 

5



--------------------------------------------------------------------------------

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without giving effect to any
otherwise governing principles of conflicts of law.

5.5 Jurisdiction; Arbitration.

(a) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place in Dallas, Texas. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.

(b) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each party to
this Agreement shall pay its own legal fees and expenses, unless otherwise
determined by the arbitrator. If the Executive substantially prevails on any of
his substantive legal claims, then EFH Corp. shall reimburse all legal fees and
arbitration fees incurred by the Executive to arbitrate the dispute.

5.6 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.7 Counterparts; Third Party Beneficiaries. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

5.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

5.9 Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

5.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/    RIZWAN CHAND

  Name:  Rizwan Chand   Title:    Executive Vice President

/s/    PAUL KEGLEVIC

  Paul Keglevic

[Signature Page to Deferred Share Agreement]

 

7